DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 & 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the claim is indefinite because the claim recites a door seal and a door frame which are both already recited in claim 16 which claim 32 depends from.  It is not clear what applicant is intending to claim.  
Regarding claim 33, the claim is indefinite because the claim recites a door seal and a door frame which are both already recited in claim 31 which claim 33 depends from.  It is not clear what applicant is intending to claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 25, 26, 28, 30 & 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada (US patent application publication 2019/0011176).
 Regarding claim 16, Okada discloses a cold storage device, comprising: a cold storage compartment (2); a door (3) which is openable to provide access to the cold storage compartment and closable to isolate the cold storage compartment from the surroundings of the cold storage device; a door frame (54) against which the door fits when the door is in its closed position, the door frame having an inner periphery adjacent to the cold storage compartment and an outer periphery adjacent to the exterior of the cold storage device (both visible in Fig. 4B); a door seal (10) positioned between the door frame and the door when the door is in its closed position (Fig. 4B); and a door handle (35) and door latch mechanism (36) configured to move the door from a partially closed to a fully closed position when closing the door and to retain the door in a fully closed position in which the door seal is compressed between the door and the door frame; wherein the door seal comprises a single piece door seal ([0039]), said single piece door seal comprising a sealing portion (101) configured to provide a seal between the door and the door frame when the door is in its closed position (Fig. 4B), the sealing portion of the door seal comprising a solid, resilient stop (Fig. 4B) configured to completely fill a separation between the door and the door frame when the door in its closed configuration (Fig. 4B), and a thermal insulating portion (104) which, when the door is in its closed position, extends at least partially between the inner periphery of the door frame and the outer periphery of the door frame (Fig. 4B).
Regarding claim 17, Okada discloses a cold storage device wherein the cold storage device is a freezer compartment configured to operate at a temperature which is < -30 °C ([0004]).
Regarding claim 18, Okada discloses a cold storage device wherein the solid resilient stop 1s configured to be compressed between the door and the door frame when the door is 1n its closed configuration (Fig. 4B).
Regarding claim 19, Okada discloses a cold storage device wherein the sealing portion comprises: an outer sealing portion (see annotated Fig. 4B) configured, when the door is in its closed position, to provide a seal between the door and the door frame at a position adjacent to the outer periphery of the door frame, and an inner sealing portion (see annotated Fig. 4B) configured, when the door is in its closed position, to provide a seal between the door and the door frame at a position adjacent to the inner periphery of the door frame, and in which the thermal insulating portion is positioned between the inner sealing portion and the outer sealing portion.                          
    PNG
    media_image1.png
    615
    786
    media_image1.png
    Greyscale

Regarding claim 25, Okada discloses a cold storage device wherein the sealing portion of the single piece door seal comprises a deformable lip (see annotated Fig. 4B) configured to resiliently deform to contribute to provision of a seal when the door is moved from its open position to its closed position.
Regarding claim 26, Okada discloses a cold storage device wherein the door seal 1s attached to a door seal support (see annotated Fig. 4B) and the single piece door seal comprises a resilient door seal support lip (see annotated Fig. 4B) configured to contribute to providing a seal between the door seal and a door seal support.
Regarding claim 28, Okada discloses a cold storage device wherein the single piece door seal comprises a continuous, closed, rectangular band having four straight lengths and four cornet joints (Fig. 3).
Regarding claim 30, Okada discloses a cold storage device wherein the cold storage device 1s selected from a freezer, a medical freezer, a refrigerator and a medical refrigerator ([0002]).
Regarding claim 32, Okada discloses a door seal (10) configured to seal between the door in its closed position and the door frame of the cold storage device of claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 21, 31 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Lewan et al. (US patent application publication 2017/0130522) (hereinafter Lewan).
Regarding claim 20, Okada discloses a cold storage device wherein the sealing portion comprises a non-foamed material ([0039]).  Okada does not disclose wherein the thermal insulating portion comprises a foamed material.  Lewan teaches a cold storage device wherein a seal comprises a foamed material (322, see [0031]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Okada wherein the thermal insulating portion comprises a foamed material in view of Lewan’s teaching, because this arrangement would have allowed the seal to fill irregular gaps.  
Regarding claim 21, Okada, as modified, teaches the cold storage device as claimed.  Okada, as modified, does not teach a cold storage device wherein the thermal insulating portion comprises a silicone rubber foam and the sealing portion comprises a silicone rubber.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Okada, as previously modified, wherein the thermal insulating portion comprises a silicone rubber foam and the sealing portion comprises a silicone rubber, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 31 & 33 recite limitations that have been addressed above and are rejected for the same reasoning.  
Allowable Subject Matter
Claims 22-24, 27 & 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637